In an article 78 proceeding to review a determination of the New York Transit Authority, the respondents appeal from a judgment of the Supreme Court, Kings County, dated July 12, 1971, which annulled the determination and directed that petitioner be reinstated to his former position as a New York City Transit Patrolman subject to a medical examination and a finding of fitness for the position. Judgment modified on the law by adding the following decretal provision “Ordered, Adjudged and Directed, that the petition be and the same hereby is dismissed as to the respondent Department of Personnel, Civil Service Commission of the City of New York.” As so modified, judgment affirmed upon the opinion of Mr. Justice Mollen at Special Term, with costs to petitioner. The petition does not seek review of a determination made by the Civil Service Commission and therefore fails to state a cause of action as to it (CPLR 7802, subd. [a]). Hopkins, Acting P. J., Martuseello, Christ, Brennan and Benjamin, JJ., concur. [69 Misc 2d 615.]